< AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I

..... "
                                         UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                          (For Offenses Committed On or After November I, 1987)


                           Prodigio Bravo-Bravo                                  Case Number: 3:19-mj-21204

                                                                                 Patrick '"'.


 REGISTRATION NO. 83804298
                                                                                                               ~~AR   0 8 2019
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint                                                      CLERtC u.s. 01sr~1CTCOURT
                                                                                                                   ••' \




   D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                              Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

   D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




   D Count(s)                                                                     dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:                                                                r--·
                                   D TIME SERVED                           ds.            '" ·,                       days

   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
   1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, March 8, 2019


        .         u .
                      /
                   I :f)i 1 1 I
                               /   / \    t1
                                 i ,;ri) l j
                                               f1   t1
                                                                            Date of Imposition of Sentence
                                                                                                               -
 Received         v. 1· L'l-C,l. 1....11L ._. '-(_
                DUSM




 Clerk's Office Copy                                                                                                         3:19-mj-21204
